                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


SAMUEL DARNELL YATES,                         )       CASE NO. 5:19 CV 1802
                                              )
                Plaintiff,                    )       JUDGE JOHN R. ADAMS
                                              )
         v.                                   )
                                              )       MEMORANDUM OF OPINION
PRESIDENT DONALD TRUMP,                       )       AND ORDER
                                              )
                Defendant.                    )


        Pro se Plaintiff Samuel Darnell Yates filed this action against President Donald Trump.

In the Complaint, Plaintiff alleges he received an email purporting to be from the First Lady,

Melania Trump, promising him fifty million dollars as compensation for being defrauded by an

earlier email scam from Benin, Africa. He simply had to provide $ 250.00 in the form of an i-

tunes gift card for a presidential immunity waiver certification. He received another email then

informing him he would be required to pay a delivery fee. He seeks the fifty million dollars he

was promised in the email.

        Plaintiff filed an Application to Proceed In Forma Pauperis. That Application is granted

   I.         Standard of Review

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the district court is

required to dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a
claim upon which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v.

City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or

fact when it is premised on an indisputably meritless legal theory or when the factual contentions

are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to state a claim upon which

relief may be granted when it lacks “plausibility in the complaint.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 564 (2007).

         A pleading must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual

allegations in the pleading must be sufficient to raise the right to relief above the speculative

level on the assumption that all the allegations in the complaint are true. Twombly, 550 U.S. at

555. The Plaintiff is not required to include detailed factual allegations, but must provide more

than “an unadorned, the defendant unlawfully harmed me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998).

   II.       Analysis

         As an initial matter, Plaintiff does not specify the legal claim or claims he intends to

assert. The only possible claim the Court can liberally construe from the pleading is one of

breach of contract. To have a binding contract, however, the parties must agree to the terms as


                                                  -2-
actually expressed through the offer and acceptance, and must have a meeting of the minds as to

those terms. Spectrum Benefit Options, Inc. v. Med. Mut. of Ohio, 880 N.E.2d 926, 926 (Ohio

App. 4 Dist. 2007). Although the email in this case contains the name of the First Lady and

purports to be authorized by the President, there is no indication that it is a legitimate offer by

either of them. In fact, it appears to be another email scam by someone posing as the First Lady,

hoping to lure Plaintiff into sending money with the unsolicited promise of receiving a large sum

of money in return. Plaintiff failed to allege facts suggesting he had an enforceable contract with

either the President or the First Lady.

   IV.        Conclusion

         Accordingly, Plaintiff’s Application to Proceed In Forma Pauperis is granted, and this

action is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.1

         IT IS SO ORDERED.



Date: 12/11/19                                   /s/ John R. Adams
                                                JOHN R. ADAMS
                                                UNITED STATES DISTRICT JUDGE




         28 U.S.C. § 1915(a)(3) provides:

                 An appeal may not be taken in forma pauperis if the trial court certifies that it is
                 not taken in good faith.

                                                   -3-
